IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 938 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
KENNETH TYLER CARY,                       :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.